                                         Case 3:00-cr-00284-CRB Document 1748 Filed 08/20/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5                               IN THE UNITED STATES DISTRICT COURT

                                   6                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    USA,                                           Case No. 00-cr-00284-CRB-1
                                   9                  Plaintiff,
                                                                                       ORDER GRANTING MOTION TO
                                  10            v.                                     CORRECT PRELIMINARY ORDER OF
                                                                                       FORFEITURE
                                  11    LAZARENKO,
                                  12                  Defendant.
Northern District of California
 United States District Court




                                  13           In concluding that the government could forfeit up to $2,283,602.80 in funds held in
                                  14   Defendant Pavel Lazarenko’s Bank Julius Baer (BJB) Guernsey account and
                                  15   Liechtensteinische Landesbank AG (NRKTO) account, the Court stated that Lazarenko
                                  16   had diminished the value of his Novato, California mansion by at least $250,000 based on
                                  17   the cost of repairs. See Preliminary Order of Forfeiture (dkt. 1743) at 6 & n.6. As the
                                  18   government now points out, the Court’s reading of the record understated the amount by
                                  19   which Lazarenko diminished the mansion’s value. The appraised value of the property
                                  20   was $4,800,000. See id. at 5 (citing Appraisal (dkt. 1738-1) at Appx. 121). The estimated
                                  21   cost of necessary repairs (which were not performed) was $1,010,900. See Armstrong
                                  22   Decl. (dkt. 1738-3) at 3–4. Thus, with the repairs, the property would have had a value of
                                  23   $5,810,900. The property sold for $5,050,000. See Preliminary Order of Forfeiture at 6
                                  24   (citing Return on Final Order of Forfeiture (dkt. 1674)). Accordingly, the Court concludes
                                  25   that Lazarenko diminished the value of the Novato mansion by at least $760,900—the
                                  26   difference between the mansion’s sale price and its estimated value had the repairs been
                                  27   performed. The government is entitled to forfeit up to $2,794,502.80 in funds held in the
                                  28   BJB Guernsey and NRKTO accounts. The preliminary order of forfeiture is hereby
                                         Case 3:00-cr-00284-CRB Document 1748 Filed 08/20/21 Page 2 of 3




                                   1   amended consistent with that determination (the Court otherwise retains and incorporates
                                   2   its reasoning and conclusions from that order).
                                   3          For the foregoing reasons, the government has now established by a preponderance
                                   4   of the evidence that all funds frozen in:
                                   5          a. Bank Julius Baer & Company, Ltd., Guernsey Branch in Guernsey, Channel
                                   6              Islands (identified by its number ending in -3445) held in the name of or for
                                   7              the benefit of Pavel Lazarenko (the BJB Funds); and
                                   8          b. Liechtensteinische Landesbank AG in Liechtenstein (identified by its number
                                   9              ending in NRKTO 7541) held in the name of or for the benefit of
                                  10              Pavel Lazarenko (the NRKTO Funds);
                                  11   (the subject property) is the defendant’s property, and, as a result, the subject property (up
                                  12   to $2,794,502.80) can be forfeited as substitute property and applied against the
Northern District of California
 United States District Court




                                  13   $22,851,000 money judgment.
                                  14          Accordingly, for the foregoing reasons and pursuant to Rule 32.2(e) of the Federal
                                  15   Rules of Criminal Procedure,
                                  16          IT IS HEREBY ORDERED that the Money Judgment and Supplemental
                                  17   Preliminary Order of Forfeiture entered on September 29, 2006 (dkt. 1080), is amended to
                                  18   include the subject property;
                                  19          IT IS FURTHER ORDERED that the government may conduct discovery in order
                                  20   to identify, locate, or dispose of property subject to forfeiture in accordance with Rule
                                  21   32.2(b)(3) of the Federal Rules of Criminal Procedure;
                                  22          IT IS FURTHER ORDERED that the defendant, Pavel Lazarenko, shall execute
                                  23   such documents and take such steps as may be necessary to facilitate the transfer of the
                                  24   BJB Funds and the NRKTO Funds to the United States, or the seizure or restraint of these
                                  25   assets, including through the withdrawal of any objections in foreign proceedings and the
                                  26   execution of any documents as the United States may direct that may facilitate the
                                  27   continued restraint, seizure, or transfer of these assets to the United States;
                                  28          IT IS FURTHER ORDERED that the United States, through its appropriate agency,
                                                                                      2
Case 3:00-cr-00284-CRB Document 1748 Filed 08/20/21 Page 3 of 3
